United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF THE ARMY,
WATERVLIET ARSENAL, Watervliet, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-1633
Issued: September 9, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 16, 2020 appellant, through counsel, filed a timely appeal from a July 15,
2020 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish binaural hearing loss
causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On September 22, 2019 appellant, then a 54-year-old machinist, filed an occupational
disease claim (Form CA-2) alleging that he developed binaural hearing loss and tinnitus due to
factors of his federal employment. He asserted that the employing establishment failed to provide
adequate hearing protection and that he eventually had to accept a lower position within the Federal
Government to conserve his hearing. Appellant indicated that he first became aware of his hearing
loss and tinnitus on December 4, 2018 and first realized its relation to his federal employment on
December 8, 2018.3
In support of his claim, appellant submitted an official copy of his machinist position
description and a May 13, 2018 request for personnel action (Standard Form (SF)-52).
Appellant also submitted hearing conservation data, including a reference audiogram dated
November 13, 2017 and an audiogram dated February 13, 2019. Using the frequencies of 500,
1,000, 2,000, and 3,000 Hertz (Hz) a reference audiogram dated November 13, 2017 documented
appellant’s hearing as follows: 5, 0, 15, and 50 decibels (dBs) in the left ear and 0, 10, 5, and 40
dBs in the right ear. Using the same frequencies, a February 13, 2019 audiogram revealed
appellant’s hearing measured as: 15, 20, 25, and 60 dBs in the left ear and 15, 20, 10, and 50 dBs
in the right ear.
In a development letter dated October 23, 2019, OWCP informed appellant of the
deficiencies in his claim. It advised him of the type of factual and medical evidence necessary to
establish his claim and provided a questionnaire for completion regarding noise exposure. OWCP
afforded him 30 days to respond.
In an April 9, 2019 medical report, Dr. Richard Demaio, a Board-certified otolaryngologist ,
noted that appellant presented with binaural sensorineural hearing loss that began two years ago
and had lasted three months. He indicated that appellant experienced difficulty discriminat ing
voices, tinnitus, and hearing loss. Dr. Demaio also noted that appellant had been working in loud
environment, eight hours a day, six days a week for 13 to 14 months. He indicated that although
appellant wore small earplugs, he was not provided with the requested hearing protection.
Dr. Demaio diagnosed binaural sensorineural hearing loss and tinnitus. He opined that appellant ’s
diagnosed conditions were “most likely” due to work-related loud exposure.
In a November 3, 2019 response to OWCP’s questionnaire, appellant indicated that since
February 2019, he was employed as a metal forming machine operator at a different department.
He noted that he currently had limited exposure to environmental noise. Appellant stated that he
still experienced difficulty communicating with limited decibel levels. He noted his history of
employment beginning 1982. Appellant stated that he worked as a machinist at the employing
3

The record indicates that appellant stopped working at the employing establishment in February 2019.

2

establishment from January 2018 to February 2019. He alleged that he was exposed to severe
environmental noise at work including a firing block and the constant banging of pipes from the
boiler/stream heating system, as well as exhaust fans that made an exceptional amount of noise.
Appellant asserted that this contributed to the constant ringing in both ears for nine hours a day,
six days a week. He noted that he had no hobbies involving exposure to loud noise.
On November 26, 2019 OWCP referred appellant, along with a statement of accepted facts
(SOAF) and a copy of the medical record, to Dr. Michael Kortbus, a Board-certified
otolaryngologist, for a second opinion evaluation to determine the nature and extent of any
employment-related hearing loss.
In a January 7, 2020 report, Dr. Kortbus noted that appellant presented for hearing loss
since the end of 2018, reporting that the left ear was worse than the right. He reviewed his history
of audiogram testing, including the testing results from November 2017 and February 2019, and
conducted a physical examination, which revealed normal findings. Dr. Kortbus noted that
appellant demonstrated significant speech understanding, which was not typical for critical speech
range mildly impaired. He diagnosed binaural sensorineural hearing loss and binaural nonpulsatile subjective tinnitus. Dr. Kortbus also reviewed appellant’s audiogram performed that day,
which demonstrated at 500, 1,000, 2,000, and 3,000 Hz losses of 40, 35, 35, and 60 dBs on the
left, respectively and 40 30, 35, and 60 dBs on the right, respectively. The audiogram was
performed by an audiologist who documented timely calibration of testing equipment. In response
to questions, Dr. Kortbus noted that the November 13, 2017 audiogram revealed moderate-tomoderately severe hearing loss at 3,000 Hz and above the left ear and mild-to-moderate loss at
3,000 Hz and above at the right ear. He indicated that the subsequent evaluation in February 2019
revealed decline in pure tone thresholds, bilaterally. When comparing the audiometric findings to
those from the beginning of exposure, Dr. Kortbus indicated that appellant did not show
sensorineural hearing loss that was in excess of what would be normally predicated on the basis
of presbycusis. He opined that appellant’s current hearing loss was consistent with age-related
loss and checked a box indicating that his hearing loss was not due, in part or all, to noise exposure
in his federal employment. Dr. Kortbus explained that the typical pattern for presbycusis was
demonstrated and that the noise frequencies were not the only affected areas.
By decision dated February 25, 2020, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish causal relationship between his diagnosed
hearing loss and his work-related noise exposure.
On February 28, 2020 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review. In a March 11, 2020 letter, counsel asserted that
appellant’s exposure to loud noise in federal employment started in 2010. He also argued that
Dr. Kortbus’ rationale was illegible.4 A telephonic hearing was held on June 9, 2020.
In a June 27 and 30, 2020 statement, counsel again argued that OWCP’s February 25, 2020
decision was based on an insufficiently rationalized report containing illegible handwriting, which
4

The Board notes that counsel also requested that Dr. Kortbus be subpoenaed to appear during the telephonic
hearing. On May 5, 2020 OWCP denied counsel’s request to subpoena Dr. Kortbus, finding that his testimony was
not considered necessary when he had already provided a written report.

3

did not adequately explain why the extremely loud noise exposure over a decade of appellant’s
federal employment did not contribute to his hearing loss.
By decision dated July 15, 2020, OWCP’s hearing representative affirmed the February 25,
2020 decision. She found that the weight of the medical opinion evidence with respect to the cause
of appellant’s hearing loss continued to rest with the well-rationalized opinion of Dr. Kortbus,
OWCP’s referral physician.
LEGAL PRECEDENT
An employee seeking benefits under FECA 5 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,6 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 8
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors. 9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 10 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background. 11 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical

5

Supra note 2.

6

F.H., Docket No. 18-0869 (issued January 29, 2020); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
7

L.C., Docket No. 19-1301 (issued January 29, 2020); J.H., Docket No. 18-1637 (issued January 29, 2020);
James E. Chadden, Sr., 40 ECAB 312 (1988).
8
P.A., Docket No. 18-0559 (issued January 29, 2020); K.M., Docket No. 15-1660 (issued September 16, 2016);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345 (1989).

10

W.M., Docket No. 14-1853 (issued May 13, 2020); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
11

M.V., Docket No. 18-0884 (issued December 28, 2018).

4

rationale explaining the nature of the relationship between the diagnosed condition and appellant ’s
specific employment factor(s). 12
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
OWCP referred appellant to Dr. Kortbus for a second opinion evaluation regarding his
hearing loss claim. In his January 7, 2020 report, Dr. Kortbus, he reviewed appellant’s medical
record and SOAF, related examination findings, and diagnosed binaural sensorineural hearing loss
and binaural non-pulsatile subjective tinnitus. He opined that appellant’s current hearing loss was
consistent with age-related loss. Dr. Kortbus explained that the typical pattern of presbycusis was
demonstrated in his audiometric findings. He concluded that appellant’s binaural hearing loss was
not due, in part or all, to noise exposure in his federal employment.
The Board has reviewed the opinion of Dr. Kortbus and notes that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant issue
of the present case. He provided a thorough factual and medical history and accurately
summarized the relevant medical evidence. 13 Dr. Kortbus further provided medical rationale for
his opinion by explaining that the nature of appellant’s hearing loss did not support an
employment-related cause, but rather showed a naturally progressing hearing loss due to age.
In support of his claim, appellant submitted an April 19, 2019 medical report from
Dr. Demaio. Dr. Demaio diagnosed binaural sensorineural hearing loss and tinnitus. He opined
that appellant’s hearing loss and tinnitus were “most likely” due to work-related loud exposure.
The Board has held that medical opinions that suggest that a condition was “likely” caused by
work activities are speculative or equivocal in character and have limited probative value. 14 As
such, Dr. Demaio’s report is insufficient to establish appellant’s hearing loss claim.
As appellant has not submitted rationalized medical evidence establishing hearing loss due
to factors of his federal employment, the Board finds that he has not met his burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

12

Id.; Victor J. Woodhams, supra note 9.

13

See J.W., Docket No. 18-0670 (issued September 11, 2018) (finding that a probative medical opinion must be
based on a complete factual and medical background of the employee).
14

See D.A., Docket No. 20-0951 (issued November 6, 2020).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish binaural hearing
loss causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 15, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 9, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

